Citation Nr: 1236308	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a sleep disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from November 1986 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO, denied service connection for sleep apnea.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Pittsburgh, Pennsylvania RO.  

In January 2011, the Veteran testified at a teleconference before a Decision Review Officer.  A copy of the Decision Review Officer's January 2011 report has been associated with the claims files. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional substantive development is necessary prior to further appellate review of the claim.  Specifically, to schedule the Veteran for a VA examination and opinion to determine the etiology of his sleep disorder. 

The Veteran seeks entitlement to service connection for a sleep disorder.  He contends that his currently diagnosed obstructive sleep apnea had its onset during his period of active military service in 2004 and that he has continued to have sleep-related problems since discharge in November 2006. 

The Veteran's service treatment records (STRs) include a July 2006 Report of Medical History, whereupon he indicated that he had had frequent trouble sleeping.  He further explained that he was unable to sleep and that he severely snored.  On a Report of Medical Assessment, dated and signed by the Veteran in mid-July 2006, the Veteran indicated that he intended to seek VA compensation benefits, in part, for a sleeping disorder.   

Post-service VA and private medical evidence show that the Veteran was initially diagnosed with obstructive sleep apnea in March 2009.  (See March 2009 VA respiratory examination report).  

In light of the above-cited STRs showing that the Veteran had complained of sleep -related problems at discharge, a diagnosis of obstructive sleep apnea in 2009, and the Veteran's reports of a continuity of sleep-related issues since service discharge in November 2006, the Board finds that a VA examination and etiology opinion is necessary in order to determine whether the Veteran's currently diagnosed obstructive sleep apnea is related to his period of military service.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical specialist to determine the nature and extent of his obstructive sleep apnea.  The following considerations will govern the examination: 
   
a. The claims files, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
   
b. After conducting any interviews with the Veteran or any appropriate clinical testing, the examiner must express an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is causally related to his period of active military service, to include his complaints of difficulty sleeping and severe snoring on a July 2006 Report of Medical History.
   
A complete rationale for the above-requested opinion must be provided in a typewritten report. 
   
2.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim for service connection for sleep apnea.  The consequences for failure to report for a VA examination without good cause may include rating the claim on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2011). In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable. 
   
3.  After the above has been completed, the RO/AMC should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewer report and examination report.  If any report does not include responses to the specific opinions requested, the report must be returned to the examiner for corrective action. 
   
4.  Thereafter, the RO/AMC should re- adjudicate the Veteran's claim for service connection for a sleep disorder in light of all of the evidence of record. 
   
If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time should be allowed for response. 
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


